Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
1.	Claims 1-20 are allowed.  
            The following is an examiner's statement of reasons for allowance: none of the closest prior art of record Angle et al  (U.S. Patent 9802322) and Kwon et al (U.S. Patent 9770300) failed to teach or fairly suggest, learn an artificial neural network-based algorithm model including a first generative adversarial network (GAN) and a second GAN, the second GAN being based on a plurality of random texture rendered images and a plurality of real-like-fake images; and a processor configured to: control the driver based on the artificial neural network-based algorithm model, generate the plurality of real-like-fake images by inputting a plurality of simulated images to a first generator included in the first GAN, generate a canonical image by inputting a real image to a second generator included in the second GAN, and control the driver based on the canonical image. Therefore, it is for these reasons and in combination with all the other limitations of the claims that claims 1-20 are allowable over the prior art of record.
2.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."       

Other Prior Art Cited
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (8027044), (7519907), (7054715) and (6917856).
Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
03/17/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669